Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 1 of 12 PageID #: 2060




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
UNITED STATES OF AMERICA


                 - against -                                            MEMORANDUM AND ORDER
                                                                             14-CR-450 (RRM)

ANGEL GALAN,

                                  Defendant.
--------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        In March 2017, defendant Angel Galan was convicted, following a jury trial before this

Court, of being a felon in possession of a firearm or ammunition in violation of 18 U.S.C. §

922(g)(1). Now, with slightly more than a year remaining on his 84-month sentence for that

offense, Galan moves pursuant to 18 U.S.C. § 3582(c)(1)(A) for compassionate release from the

Federal Correctional Institution in Gilmer, West Virginia (“FCI Gilmer”), claiming that he “will

die” of complications relating to Covid-19 if he is not released early. For the reasons explained

below, Galan’s motion is denied.

                                               BACKGROUND

        Although familiarity with this case is assumed, the Court will briefly recap its rationale

for sentencing Galan to 84 months’ imprisonment. Galan’s sentencing followed lengthy

litigation concerning the applicability of the Armed Career Criminal Act. On March 8, 2017, the

Court determined that Galan was not an armed career criminal and, therefore, was not subject to

the 15-year mandatory minimum sentence.
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 2 of 12 PageID #: 2061




        At sentencing on May 17, 2017, the Court calculated the guidelines range at 57 to 71

months. (S. 41.) 1 However, the Court upwardly departed from this range. The Court explained

that Galan had four prior felony convictions, three of which involved handguns. (S. 61.) At age

18, he was convicted of gun possession and served one year. (S. 61.) At age 21, he was

convicted of shooting someone following an altercation and was sentenced to an indeterminate

term of 18 months to five years. (S. 61.) He was denied parole for that offense because he

assaulted a corrections officer while in prison. (S. 61–62.) At age 30, Galan was convicted of a

Hobbs Act robbery conspiracy involving the gunpoint robbery of a grocery store and was

sentenced to 12 years in prison. (S. 62.) Galan had numerous disciplinary infractions while

serving that sentence. (S. 62.)

        Based on this criminal history, the Court concluded that Galan had “literally led a life of

crime,” engaging in “an unrelenting and decade long pursuit of criminal activity frequently

involving violence undeterred by imprisonment and parole.” (S. 62.) The Court noted that

Galan had successfully completed a period of supervised release relating to his third felony

conviction and that there was no report of disciplinary infractions at the MDC prior to trial. (S.

63.) However, the Court also noted that Galan demonstrated a tendency to revert to criminality

when he was no longer under supervision. (S. 63.) The Court concluded that there was a very

high risk of recidivism, and that a sentence of 84 months’ imprisonment was necessary to deter

and incapacitate Galan. (S. 63.)

        The Instant Motion

        On April 20, 2020, Galan, proceeding pro se, filed an emergency motion seeking

compassionate release from FCI Gilmer on the ground that his life is endangered “due to eminent


1
 Numbers in parentheses preceded by “S.” denote pages in the transcript of the May 17, 2017, sentencing
proceeding.

                                                        2
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 3 of 12 PageID #: 2062




(sic) Covid-19 infection.” (Emergency Mot. (Doc. No. 153) at 1.) 2 Galan does not allege that

anyone at FCI Gilmer has actually tested positive for Covid-19 but contends that inmates at the

facility will be unable to practice social distancing and that this will thwart prison administrators’

efforts to slow the virus when it inevitably enters the prison. (Id.) He speculates that FCI Gilmer

will “not have the capability to provide needed assistance to all sick inmates when ... Covid-19

arrives in the next couple days to possible [sic] weeks.” (Id.) Galan claims that he “will die” if

he contracts the disease and alludes to “Medical records” and “Grievances for failures to provide

Medical Attentions [sic] prior to this pandemic.” (Id.)

           Although Galan attaches a three-page handwritten letter and several exhibits to his

motion, his submission includes no grievances and only a single medical record: a lab report

indicating that Galan has high cholesterol. (Letter (Doc. No. 153-1) at 18.) His letter includes

only a single paragraph relating to his health, in which Galan states that he will turn 52 years old

on August 1, 2020; “is not in the best shape”; and is taking avorvastatin to treat his high

cholesterol. (Id. at 3.) Most of the remainder of the letter and most of the exhibits pertain to his

accomplishments while incarcerated: his successful completion of a vocational program, his

excellent grades in college courses, and his good disciplinary record while incarcerated.

           Characterizing himself as a “non-violent offender,” who is among the “most vulnerable”

inmates, Galan principally seeks his immediate release from FCI Gilmer. (Mot. at 2.) He also

requests that the Court issue an order directing the facility to preserve “the video of the daily

operations of the entire compound,” and that the Court view this video in camera. (Id.)

According to Galan, this video will demonstrate that FCI Gilmer has not properly implemented a

social distancing policy, thereby placing all inmates at risk of “cross-contamination.” (Id.)



2
    The page numbers refer to those assigned by the Court’s Electronic Case Filing system.

                                                           3
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 4 of 12 PageID #: 2063




Galan tacitly concedes that he has not exhausted his administrative remedies, alleging that it

would be futile because the grievance process takes an average of six months to complete and

asserting that “his death will come long before the exhaustion is done.” (Id. at 1–2.)

       The Government opposes Galan’s motion on three grounds. First, the Government notes

that Galan failed to exhaust his administrative remedies with the Bureau of Prisons (“BOP”) or

to petition the warden of FCI Gilmer for a sentence reduction, as required by 18 U.S.C. §

3582(c)(1)(A). Second, the Government argues that Galan has failed to show “extraordinary and

compelling reasons” to justify his release more than a year prior to his current release date of

September 3, 2021. Third, the Government contends that the 18 U.S.C. § 3553(a) factors weigh

against releasing Galan, a career criminal with five felony convictions.

                                          DISCUSSION

  I.   Applicable Law

       Galan motion for compassionate release is governed by 18 U.S.C. § 3582(c), as amended

by the First Step Act of 2018. Section 3582(c) provides that a district court “may not modify a

term of imprisonment once it has been imposed except that … (1) in any case –

               (A) the court may not modify a term of imprisonment once it has
               been imposed except that—in any case—the court, upon motion of
               the Director of the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully exhausted all administrative
               rights to appeal a failure of the Bureau of Prisons to bring a motion
               on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant's facility,
               whichever is earlier, may reduce the term of imprisonment (and
               may impose a term of probation or supervised release with or
               without conditions that does not exceed the unserved portion of the
               original term of imprisonment), after considering the factors set
               forth in section 3553(a) to the extent that they are applicable, if it
               finds that—




                                                 4
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 5 of 12 PageID #: 2064




                 (i) extraordinary and compelling reasons warrant such a reduction
                 ... and that such a reduction is consistent with applicable policy
                 statements issued by the Sentencing Commission.

       Congress has never defined what constitutes “extraordinary and compelling reasons” for

resentencing under Section 3582(c). See United States v. Fernandez, No. 12-CR-445 (JMF),

2020 WL 2731236, at *3 (S.D.N.Y. May 26, 2020) (recounting the history of this statute).

Rather, Congress initially delegated the responsibility for outlining what could qualify as

“extraordinary and compelling reasons” to the U.S. Sentencing Commission (“Commission”).

Id.; see 28 U.S.C. 944(t) (“The Commission ... shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.”). Section 1B1.13 of the United States Sentencing Guidelines

contains the policy statement issued by the Commission pertaining to the reduction of a sentence

of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). This policy statement – which has not

been amended since the enactment of the First Step Act on December 21, 2018 – states, in

relevant part:

                 Upon motion of the Director of the [BOP] under 18 U.S.C. §
                 3582(c)(1)(A), the court may reduce a term of imprisonment (and
                 may impose a term of supervised release with or without
                 conditions that does not exceed the unserved portion of the original
                 term of imprisonment) if, after considering the factors set forth in
                 18 U.S.C. § 3553(a), to the extent that they are applicable, the
                 court determines that—

                 (1) (A) extraordinary and compelling reasons warrant the
                 reduction; . . .

                 (2) the defendant is not a danger to the safety of any other person
                 or to the community, as provided in 18 U.S.C. § 3142(g); and

                 (3) the reduction is consistent with this policy statement.




                                                   5
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 6 of 12 PageID #: 2065




U.S.S.G. § 1B1.13. The Application Notes to section 1B1.13 clarify that “extraordinary and

compelling reasons” exist in the following situations:

               (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious
               and advanced illness with an end of life trajectory). A specific
               prognosis of life expectancy (i.e., a probability of death within a
               specific time period) is not required. Examples include metastatic
               solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
               organ disease, and advanced dementia.

               (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because
               of the aging process, that substantially diminishes the ability of the
               defendant to provide self-care within the environment of a
               correctional facility and from which he or she is not expected to
               recover.
               (B) Age of the defendant.—The defendant (i) is at least 65 years
               old; (ii) is experiencing a serious deterioration in physical or
               mental health because of the aging process; and (iii) has served at
               least 10 years or 75 percent of his or her term of imprisonment,
               whichever is less.

               (C) Family Circumstances.—
               (i) The death or incapacitation of the caregiver of the defendant’s
               minor child or minor children.
               (ii) The incapacitation of the defendant’s spouse or registered
               partner when the defendant would be the only available caregiver
               for the spouse or registered partner.
               (D) Other Reasons.—As determined by the Director of the [BOP],
               there exists in the defendant’s case an extraordinary and
               compelling reason other than, or in combination with, the reasons
               described in subdivisions (A) through (C).

Application Notes to § 1B1.13 cmt. n.1.

       A criminal defendant bears the burden of proving that he is entitled to relief under 18

U.S.C. § 3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the

                                                  6
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 7 of 12 PageID #: 2066




defendant seeks decreased punishment, he or she has the burden of showing that the

circumstances warrant that decrease”). “A defendant proceeding on his or her own motion may

meet that burden by demonstrating (1) that he or she satisfied the statutory exhaustion

requirement, (2) that extraordinary and compelling reasons exist for a sentence reduction, and (3)

that a sentence reduction is consistent with the applicable Sentencing Guidelines provisions.”

United States v. Stevens, No. 04-CR-222S, 2020 WL 2393306, at *2 (W.D.N.Y. May 12, 2020).

“If the court finds, after consideration of the applicable 18 U.S.C. § 3553(a) factors, that the

defendant has met this burden, it may reduce the defendant’s sentence under the statute.” Id.

 II.   Exhaustion of Administrative Remedies

       As the Government correctly notes in its first argument, § 3582(c)(1)(A) provides that a

court may not grant a defendant’s motion for compassionate release unless the defendant has

either fully exhausted all administrative rights to appeal a failure of the BOP to bring a motion

on the defendant’s behalf or waited at least 30 days from the receipt of such a request by the

warden of the defendant’s facility. Galan does not allege that he has exhausted his

administrative remedies or requested relief from the warden of FCI Gilmer. To the contrary, he

implies that it would be futile to do so, alleging that grievance process takes an average of six

months to complete and asserting that he will be dead “long before” his administrative remedies

are exhausted. (Motion at 2.)

       In light of Galan’s failure to exhaust his administrative remedies or to petition the warden

for his immediate release, the Court must address two questions. First, the Court must determine

whether the exhaustion requirements of § 3582(c)(1)(A) are jurisdictional or whether the Court

can consider the merits of Galan’s motion absent compliance with the exhaustion requirements.




                                                  7
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 8 of 12 PageID #: 2067




Second, the Court must determine whether the Court can excuse Galan’s failure to exhaust his

administrative remedies.

       A. The Exhaustion Requirements are not Jurisdictional

       The Supreme Court has explained that some statutory preconditions to suit are

jurisdictional, while others merely create “claim-processing rules.” United States v. Monzon,

No. 99-CR-157 (DLC), 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing Gonzalez v.

Thaler, 565 U.S. 134, 141 (2012)). When an exhaustion requirement is jurisdictional, courts are

obligated to consider sua sponte whether that requirement has been met, even if – as in this case

– the parties have not presented that issue. See Gonzalez, 565 U.S. at 141 (citing United States v.

Cotton, 535 U.S. 625, 630 (2002)). Moreover, courts must generally consider jurisdictional

questions first, before considering the merits of a case. See Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 583 (1999); United States ex rel. Hanks v. United States, 961 F.3d 131, 137 (2d

Cir. 2020) (“There are a few recognized exceptions to the otherwise ‘solid rule’ that subject-

matter jurisdiction must be decided first.”)

       The Second Circuit has not addressed whether the exhaustion requirements in §

3582(c)(1)(A) are jurisdictional. See United States v. Kissi, No. 13-CR-51 (MKB), 2020 WL

3723055, at *4 (E.D.N.Y. June 26, 2020); United States v. Haney, 19-CR-541 (JSR), 2020 WL

1821988, at *2 (S.D.N.Y. Apr. 13, 2020); Monzon, 2020 WL 550220, at *2. However, most of

the district courts in this Circuit which have done so have held that the exhaustion requirement is

not jurisdictional, but a claim-processing rule. See, e.g., United States v. Santibanez, No. 13-CR-

912 (RJS), 2020 WL 3642166, at *2 (S.D.N.Y. July 6, 2020); Kissi, 2020 WL 3723055, at *4;

United States v. Montanez, No. 15-CR-122 (FPG), 2020 WL 2183093, at *3 (W.D.N.Y. May 5,

2020); United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *3 (W.D.N.Y. Apr. 22,



                                                 8
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 9 of 12 PageID #: 2068




2020); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at *4 (S.D.N.Y. Apr.

19, 2020); United States v. Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *4 (S.D.N.Y.

Apr. 14, 2020); Haney, 2020 WL 1821988, at *2–3. As some of these cases note, the Supreme

Court has “adopted a ‘readily administrable bright line’ for determining whether to classify a

statutory limitation as jurisdictional.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 154

(2013) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 516 (2006)). Under this bright line test,

courts “inquire whether Congress has ‘clearly state[d]’ that the rule is jurisdictional; absent such

a clear statement, ... ‘courts should treat the restriction as nonjurisdictional in character.’” Id.

(quoting Arbaugh, 546 U.S. at 515–16). Since Congress has not clearly stated that the

exhaustion requirements in § 3582(c)(1)(A) are jurisdictional, the district courts have reasoned

that they are non-jurisdictional claim-processing rules. See, e.g., Kissi, 2020 WL 3723055, at *4;

Scparta, 2020 WL 1910481, at *4; Russo, 2020 WL 1862294, at *5.

        B. The Power of Courts to Excuse Non-compliance with Exhaustion Requirements

        “The fact that Section 3582(c)(1)(A) is a claim-processing rule, rather than a

jurisdictional one, does not mean that the Court can ignore it.” Russo, 2020 WL 1862294, at *5.

“Claim-processing requirements are mandatory,” though they “may be forfeited if not timely

raised.” Monzon, 2020 WL 550220, at *2 (citing Fort Bend Cty., Texas v. Davis, 139 S. Ct.

1843, 1849 (2019)). Since the First Step Act was enacted in late December 2019, dozens of

district courts have grappled with the tricky question of whether and under what circumstances a

court can excuse an inmate’s failure to exhaust his or her administrative remedies.

        Authority on this question is decidedly split. Some courts in this Circuit have concluded

that courts are precluded from excusing a defendant’s failure to exhaust when, as here, that issue

is properly raised by the Government. See, e.g., Montanez, 2020 WL 2183093, at *4; United



                                                   9
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 10 of 12 PageID #: 2069




 States v. Hart, No. 17-CR-248 (VSB), 2020 WL 1989299, at *4 (S.D.N.Y. Apr. 27, 2020);

 United States v. Demaria, No. 17-CR-569 (ER), 2020 WL 1888910, at *3 (S.D.N.Y. Apr. 16,

 2020); United States v. Rabadi, No. 13-CR-353 (KMK), 2020 WL 1862640, at *3 (S.D.N.Y.

 Apr. 14, 2020); United States v. Hernandez, No. 19-CR-834 (PAE), 2020 WL 1445851, at *1

 (S.D.N.Y. Mar. 25, 2020). Other courts have held that § 3582(c)(1)(A)’s exhaustion

 requirements, even if mandatory, may be excused. United States v. El-Hanafi, No. 10-CR-162

 (KMW), 2020 WL 2538384, at *2–3 (S.D.N.Y. May 19, 2020); Scparta, 2020 WL 1910481, at

 *1; United States v. Livingston, No. 18-CR-416 (ENV), 2020 WL 1905202, at *1 (E.D.N.Y. Apr.

 17, 2020); Russo, 2020 WL 1862294, at *4; United States v. Smith, No. 12-CR-133 (JFK), 2020

 WL 1849748, at *4 (S.D.N.Y. Apr. 13, 2020); Haney, 2020 WL 1821988, at *3.

    III.      The Merits of Galan’s Motion

           Since the administrative exhaustion requirement is not jurisdictional, the Court does not

 need to resolve this split of authority before reaching the merits of Galan’s motion. Accordingly,

 the Court holds that even if it were to excuse Galan’s failure to exhaust his administrative

 remedies, Galan has not demonstrated “extraordinary and compelling reasons” that would

 warrant the reduction of his sentence. First, Galan conceded in his motion papers that Covid-19

 was not yet present at FCI Gilmer. Rather, he merely speculated that it was sure to arrive at the

 prison within “the next couple days to possible [sic] weeks,” (Mot. at 1), and to spread

 unchecked throughout the inmate population due to FCI Gilmer’s inability to maintain adequate

 social distancing and substandard medical care.

           The Court’s own independent research substantiates Galan’s suspicions that Covid-19

 would soon arrive at FCI Gilmer. One inmate tested positive for Covid-19 on May 1, 2019 – less

 than two weeks after Galan filed his motion – and four others tested positive within two weeks



                                                   10
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 11 of 12 PageID #: 2070




 thereafter. Https://wvmetronews.com/2020/05/12/bureau-of-prisons-reports-additional-covid-

 19-cases-at-gilmer-prison. However, there is no evidence to substantiate Galan’s assumption

 that the novel coronavirus would spread widely through the prison once it arrived. To the

 contrary, BOP statistics state that only six inmates contracted Covid-19 and that all six had

 recovered as of July 24, 2020. See https://www.bop.gov/coronavirus.

        Second, although Galan claims that he “will die” if he contracts Covid-19, he has not

 provided evidence to suggest that he is at particularly high risk of dying from the disease. His

 motion papers establish that he has high cholesterol, which is being treated with avorvastatin,

 and that he will be 52 years old on August 1, 2020. However, high cholesterol is not among the

 comorbidities which place one at an increased risk for severe illness from Covid-19. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited 7/23/2020). Moreover, while the risk of death from Covid-19

 increases with age, 8 in 10 of those dying from the disease are 65 or older – 13 years older than

 Galan. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html.

        In addition, consideration of the § 3553(a) factors militate against Galan’s early release.

 Although Galan claims that he is a “non-violent” offender, the crime for which he is currently

 incarcerated is his fifth felony offense, and his fourth involving a firearm. Although he did not

 qualify as a “armed career criminal,” the Court noted at sentencing that he had “literally led a life

 of crime,” engaging in “an unrelenting and decade long pursuit of criminal activity frequently

 involving violence undeterred by imprisonment and parole.” (S. 62.) Accordingly, the Court

 upwardly departed from the guidelines range, noting that an above-guidelines range was

 necessary to deter and incapacitate Galan. (S. 63.).



                                                  11
Case 1:14-cr-00450-RRM Document 159 Filed 07/23/20 Page 12 of 12 PageID #: 2071




         Galan’s representations that he has been a model prisoner and performed well

 academically while incarcerated do not convince the Court that the need for deterrence and

 incapacitation has diminished. As the Court noted at sentencing, Galan successfully completed a

 period of supervised release following his third felony conviction and did not commit any

 disciplinary infractions while housed at the MDC prior to trial. (S. 63.) Nonetheless, the Court

 held that an above-guidelines sentence was appropriate because Galan had a tendency to revert to

 criminality when he was no longer under supervision. (S. 63.) Accordingly, although the Court

 is pleased to hear of Galan’s accomplishments, it is not persuaded that they justify his early

 release.

                                          CONCLUSION

         For the reasons set forth above, Galan’s emergency motion for compassionate release is

 denied in its entirety.

                                                       SO ORDERED.

 Dated: Brooklyn, New York
        July 23, 2020                                  Roslynn R. Mauskopf
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge




                                                 12
